Case 3:08-cr-00283-REP-RCY Document 173 Filed 07/27/21 Page 1 of 8 PagelD# 895

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
Vv. Criminal No. 3:08CR283
MIRACLE SMITH
MEMORANDUM OPINION
Miracle Smith, a federal inmate proceeding with counsel,
filed this 28 U.S.C. § 2255 Motion (“§ 2255 Motion,” ECF No. 170)
arguing that her firearm conviction is invalid under Johnson v.

United States, 576 U.S. 591 (2015). For the reasons set out below,

and as conceded by the Government, Smith is entitled to relief.!

I. PROCEDURAL HISTORY

As pertinent here, on July 22, 2008, Smith was charged in a
Superseding Indictment with: conspiracy to obstruct, delay, and
affect commerce by robbery (“conspiracy to commit Hobbs Act
robbery”) (Count One); the Hobbs Act robbery of Check Into Cash,
Inc., in Richmond, Virginia (Count Four); using, carrying, and
brandishing a firearm during and in relation to a crime of violence
to wit, the conspiracy to commit Hobbs Act robbery charged in Count
One and the Hobbs Act robbery charged in Count Four (Count Five);

the Hobbs Act robbery of the Advance America, Cash Advance Centers

 

1 By Memorandum Opinion and Order entered on December 20,
2020, the Court granted relief to Smith’s codefendant, Samuel
Smith, on a nearly identical claim. (ECF Nos. 153, 154.)
Case 3:08-cr-00283-REP-RCY Document 173 Filed 07/27/21 Page 2 of 8 PagelD# 896

on Hull Street in Richmond, Virginia (Count Six); using, carrying,
and brandishing a firearm in furtherance of a crime of violence,
and aiding and abetting that offense, to wit, the conspiracy to
commit Hobbs Act robbery charged in Count One and the Hobbs Act
robbery charged in Count Six (Count Seven); the Hobbs Act robbery
of Advance America Cash Advance Centers on Laburnum Avenue, in
Richmond, Virginia (Count Eight); using, carrying, and brandishing
a firearm in furtherance of a crime of violence, and aiding and
abetting that offense, to wit, the conspiracy to commit Hobbs Act
robbery charged in Count One and the Hobbs Act robbery charged in
Count Eight (Count Nine); and two counts of possession of an
unregistered firearm/sawed-off shotgun (Counts Ten and Eleven).
(ECF No. 22, at 1-6.)

On September 3, 2008, pursuant to a Plea Agreement, Smith
pled guilty to Counts One and Seven. (ECF No. 35, at 1-2.) The
Plea Agreement specified the predicate crime of violence for the
firearm charge in Count Seven as the conspiracy to commit Hobbs
Act robbery charged in Count One. Specifically, the relevant
portion of the Plea Agreement provided:

The defendant agrees to plead guilty to Counts One
and Seven of the pending Superseding Indictment.

b. Count Seven charges that the defendant,
in furtherance of a crime of violence for which she may
be prosecuted in a court of the United States, to wit:
conspiracy to interfere with commerce by threats and
Case 3:08-cr-00283-REP-RCY Document 173 Filed 07/27/21 Page 3 of 8 PagelD# 897

violence, did knowingly and unlawfully possess and

brandish, and did aid, abet, counsel, command, induce,

and cause to be possessed and brandished, firearms in

violation of Title 18, United States Code, Section

924 (c).

(Id. at 1.) Critically, the Plea Agreement omitted the Hobbs Act
robbery charged in Count Six as a predicate crime of violence for
Count Seven.

On November 25, 2018, the Court entered judgment and sentenced
Smith to 240 months on Count One and 180 months on Count Seven, to
be served consecutively. (ECF No. 54, at 2.)

Thereafter, the Court denied multiple 28 U.S.C. § 2255 motions
filed by Smith. (ECF Nos. 100, 101, 112, 113, 122, 123, 141, 142,
149, 150.)

On June 23, 2020, Smith filed a protective Motion to Vacate
Conviction and Sentence Under 28 U.S.C. § 2255 (“Protective § 2255
Motion,” ECF No. 164), while she sought authorization from the
United States Court of Appeals for the Fourth Circuit to file a
successive 28 U.S.C. § 2255 motion. On March 5, 2021, the United
States Court of Appeals for the Fourth Circuit granted Smith
authorization to file a successive § 2255 Motion. (ECF No. 167.)
By Memorandum Order entered on March 31, 2021, the Court appointed
the Federal Public Defender to represent Smith and directed the

Government to file its response within sixty (60) days of the date

of entry thereof. (ECF No. 169.)
Case 3:08-cr-00283-REP-RCY Document 173 Filed 07/27/21 Page 4 of 8 PagelD# 898

The Government failed to file it response in a timely manner.
On July 9, 2021, the Government filed a Motion for Leave to File
Out of Time (ECF No. 172) accompanied by the Response of the United
States to Defendant’s Motion to Vacate Conviction and Correct

Sentence, wherein it concedes that Smith is entitled to relief,

(ECF No. 172-2).

II. ANALYSIS
In Johnson v. United States, 576 U.S. 591 (2015), the Supreme
Court held “that imposing an increased sentence under the residual
clause of the Armed Career Criminal Act [{(‘“ACCA”)] violates the
Constitution’s guarantee of due process.” Id. at 606.2? The Johnson
Court concluded that the way the Residual Clause of the ACCA, 18
U.S.C. § 924(e) (2) (B) (ii), defined ‘violent felony” was

unconstitutionally vague because the clause encompassed “conduct

 

2 The ACCA provides that

[i]n the case of a person who violates section
922(g) of this title and has three previous
convictions by any court referred to in section
922(g) (1) of this title for a violent felony or a
serious drug offense, or both, committed on
occasions different from one another, such person
shall be fined under this title and imprisoned not
less than fifteen years

18 U.S.C. § 924(e) (1). Under the Residual Clause, the term violent
felony had been “defined to include any felony that ‘involves
conduct that presents a serious potential risk of physical injury
to another.’” Johnson, 576 U.S. at 593 (quoting 18 U.S.C.

§ 924 (e) (2) (B)).
Case 3:08-cr-00283-REP-RCY Document 173 Filed 07/27/21 Page 5 of 8 PagelD# 899

that presents a serious potential risk of physical injury to
another,” which defied clear definition. Id. at 596-97 (citation

omitted) . Subsequently, in Welch v. United States, 136 S. Ct.

 

1257 (2016), the Supreme Court held that “Johnson announced a
substantive rule [of law] that has retroactive effect in cases on
collateral review.” Id. at 1268.

In her § 2255 Motion, Smith asserts that, after Johnson,
conspiracy to commit Hobbs Act robbery can no longer qualify as a
crime of violence under 18 U.S.C. § 924(c)(3), and thus, her
conviction for Count Seven must be vacated. As explained below,
recent decisions from the Supreme Court and the Fourth Circuit
support Smith’s challenge to Count Seven wherein her firearm
conviction was predicated upon conspiracy to commit Hobbs Act
robbery.

A. Conspiracy To Commit Hobbs Act Robbery Cannot Serve As

A Valid Predicate Crime Of Violence For The § 924(c)
Charge In Count Seven

Title 18 U.S.C. section 924(c) (1) (A) provides for consecutive
periods of imprisonment when a defendant uses or carries a firearm
in furtherance of a crime of violence. The baseline additional
period of imprisonment is five years. 18 U.S.C. § 924(c) (1) (A) (i).
If the defendant brandishes the firearm, the additional period of
imprisonment increases to at least seven years. Id.

§ 924(c) (1) (A) (ii). And, if the defendant discharges the firearm,

the additional period of imprisonment increases to at least ten
Case 3:08-cr-00283-REP-RCY Document173 Filed 07/27/21 Page 6 of 8 PagelD# 900

years. Id. § 924(c) (1) (A) (iii).

At the time of Smith’s convictions, the United States could
demonstrate that an underlying offense constitutes a crime of
violence if it established that the offense is a felony and
satisfies one of two requirements. Namely, the statute defined a
crime of violence as any felony:

(A) [that] has as an element the use, attempted use, or
threatened use of physical force against the person or
property of another [(the “Force Clause”)], or

(B) that by its nature, involves a substantial risk that
physical force against the person or property of another
may be used in the course of committing the offense
[(the “Residual Clause”)].

Id. § 924(c) (3). The Supreme Court recently invalidated the

Residual Clause. United States v. Davis, 139 S. Ct. 2319, 2336

 

(2019) (holding that “§ 924(c)(3)(B) is  unconstitutionally
vague”). Additionally, conspiracy to commit Hobbs act robbery
fails to constitute a crime of violence under the Force Clause.

See United States v. Simms, 914 F.3d 229 (4th Cir. 2019). In the

 

wake Davis and Simms, in other cases before this Court, the
Government has conceded that “conspiracy to commit Hobbs Act
robbery cannot serve as valid predicate crime of violence for [a]
§ 924(c) charge” and agreed to vacating the conviction and

sentence. United States v. Oliver, No. 3:11CR63-HEH, 2019 WL

 

3453204, at *3 (E.D. Va. July 30, 2019). Accordingly, Smith’s

conviction and sentence on Count Seven will be vacated.
Case 3:08-cr-00283-REP-RCY Document 173 Filed 07/27/21 Page 7 of 8 PagelD# 901

B. The Appropriate Remedy
The United States Court of Appeals for the Fourth Circuit has
explained that,

the end result of a successful § 2255 proceeding must be
the vacatur of the prisoner’s unlawful sentence (and
perhaps one or more of his convictions) and one of the
following: (1) the prisoner’s release, (2) the grant of
a future new trial to the prisoner, (3) or a new
sentence, be it imposed by (a) a resentencing or (b) a
corrected sentence.

United States v. Hadden, 475 F.3d 652, 661 (4th Cir. 2007)

 

(footnote omitted) (citing 28 U.S.C. § 2255(b)). “[T]he goal of
§ 2255 review is to place the defendant in exactly the same
position he would have been had there been no error in the first
instance.” Id. at 665 (citations omitted) (internal quotation
marks omitted). Here, as the parties agree, that goal is met
simply by entering a new judgment reflecting the vacatur of Smith's
conviction and sentence on Count Seven. Smith already was
sentenced to the statutory maximum sentence for Count One.
Accordingly, contemporaneous with the issuance of this Memorandum
Opinion and Order the Court will enter a corrected judgment

reflecting only Smith’s conviction and sentence on Count One.

III. CONCLUSION
Smith’s § 2255 Motion (ECF No. 170) will be granted. Smith’s
MOTION FOR COURT TO GRANT MOTION TO VACATE CONVICTION AND CORRECT

SENTENCE UNDER 28 U.S.C. § 2255 (ECF No. 171) will be granted.
Case 3:08-cr-00283-REP-RCY Document 173 Filed 07/27/21 Page 8 of 8 PagelD# 902

The Government’s Motion for Leave to File Out of Time (ECF No.
172) will be granted. Smith’s conviction and sentence on Count
Seven will be vacated. The Clerk will be directed to enter a
corrected judgment reflecting only Smith’s conviction and sentence
on Count One. Smith’s Protective § 2255 Motion (ECF No. 164) will
be denied as moot.

The Clerk is directed to send a copy of Memorandum Opinion
to counsel of record.

Tt is so ORDERED.

feel

Robert E. Payne
Date: suly V3, 2021 Senior United States District Judge
Richmond, Virginia
